Case 1:18-cv-23329-RAR Document 123 Entered on FLSD Docket 08/23/2019 Page 1 of 5


                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 18-CIV-23329-RAR

 STATE FARM MUTUAL AUTOMOBILE
 INSURANCE COMPANY,

        Plaintiff,

 v.

 MANUEL V. FEIJOO, et al.,

       Defendants.
 ________________________________/

                     ORDER PROVIDING INSTRUCTIONS FOR JURY TRIAL

        THIS CAUSE came before the Court upon sua sponte review of the docket. It is hereby

        ORDERED AND ADJUDGED as follows:

                                      EVIDENTIARY MATTERS

        1. In preparation for the jury trial scheduled to commence during the two-week trial period

 beginning on November 12, 2019, counsel shall meet and prepare an Exhibit Notebook, consisting

 of three (3) divisions. The first division shall contain the parties’ joint exhibits; the second division

 shall contain Plaintiff’s exhibits; and the third division shall contain Defendants’ exhibits. Each

 division shall be clearly and adequately designated (tabbed) and each exhibit appropriately labeled.

 The first page after each tab shall be a face page identifying the exhibit by number and type (i.e.,

 Joint, Plaintiff’s, or Defendants’). Those exhibits which are joint shall not be repeated in the second

 or third divisions of the notebook. The Plaintiff’s exhibits must be marked numerically with the letter

 “P” as a prefix; the Defendants’ exhibits must be marked numerically with the letter “D” as a prefix.

 The Exhibit Notebook shall also include an exhibit index containing a brief description of each

 exhibit. The parties shall include in the Notebook only those exhibits that are considered absolutely
Case 1:18-cv-23329-RAR Document 123 Entered on FLSD Docket 08/23/2019 Page 2 of 5


 necessary. The failure to include any particular exhibit in the Notebook, however, shall not preclude

 admission of any exhibit that was properly listed on the party’s pretrial exhibit list.

         2. At the calendar call on November 5, 2019, the parties shall submit to the Court the index

 of the exhibits in the Exhibit Notebook. The index must be prepared on Form AO 187, with objections

 to exhibits indicated. Counsel shall each have a copy of the Exhibit Notebook and shall provide a

 copy to the Court on the first day of trial. To the extent possible, the Court will rule on all objections

 at that time.

         3. Following the Court’s rulings on motions in limine and objections to exhibits, counsel shall

 revise the Exhibit Notebook (including the Court’s and each counsel’s copy) in accordance with the

 Court’s rulings. The revised Exhibit Notebook shall contain only those Exhibits to which there is no

 objection.

         4. Subsequent to the Court’s ruling on any pending motions in limine, the parties shall submit:

 (a) an updated assessment of the estimated time required for the trial of this action; and (b) a list

 indicating each witness who will testify at trial, a one sentence synopsis of the testimony, and in

 consultation with opposing counsel, the amount of time needed for direct and cross examination.

                          JURY INSTRUCTIONS AND VERDICT FORMS

         5. Although they need not agree on each proposed instruction, the parties shall submit their

 proposed jury instructions and verdict form jointly. Where the parties do not agree on a proposed

 instruction, that instruction shall be set forth in bold type. Instructions proposed only by a plaintiff

 shall be underlined. Instructions proposed only by a defendant shall be italicized. Every instruction

 must be supported by citation to authority. The parties shall use as a guide the Eleventh Circuit

 Pattern Jury Instructions for Civil Cases, including the directions to counsel contained therein. The

 parties shall submit, in Word format via e-mail to ruiz@flsd.uscourts.gov, proposed jury instructions




                                                Page 2 of 5
Case 1:18-cv-23329-RAR Document 123 Entered on FLSD Docket 08/23/2019 Page 3 of 5


 and verdict form, including substantive charges and defenses, prior to the calendar call.            For

 instructions on filing proposed documents, please see http://www.flsd.uscourts.gov.

                                          JURY SELECTION

        6. The Court shall, in most cases, conduct voir dire. At or before calendar call, each side

 may submit up to five proposed, case-specific questions to be included in the questionnaire. The

 proposed questions must be filed with the Court and must also be submitted to the Court, in Word

 format, via e-mail to ruiz@flsd.uscourts.gov. The Court will use the parties’ proposed voir dire, plus

 have each member of the jury panel answer written biographical questions. The Court will begin voir

 dire by questioning the venire individually and as a whole and will permit limited attorney-directed

 voir dire thereafter. The Court will not permit the backstriking of jurors. Following this two-part

 initial voir dire, each side may, at the Court’s discretion, have additional time per party to conduct

 supplemental voir dire.

        7. Counsel shall meet and prepare a concise, non-argumentative statement of the case to be

 read to the jury in connection with voir dire. The statement shall be filed with the Court also at or

 before calendar call.

               INSTRUCTIONS REGARDING THE USE OF DEPOSITIONS AT TRIAL

        If deposition transcripts will be used at trial, the parties shall comply with the following

 guidelines:

        8. At least twenty-eight (28) days in advance of trial, Plaintiff shall serve designations of

 any deposition transcripts it intends to use at trial. At least twenty-one (21) days in advance of trial,

 Defendant shall serve its counter-designations, together with any objections to Plaintiff’s

 designations. At least fourteen (14) days in advance of trial, Plaintiff shall serve any rebuttal




                                               Page 3 of 5
Case 1:18-cv-23329-RAR Document 123 Entered on FLSD Docket 08/23/2019 Page 4 of 5


 designations, together with any objections to Defendants’ counter-designations. At least seven (7)

 days in advance of trial, Defendant shall serve any objections to Plaintiff’s rebuttal designations.

         9. By the calendar call, the parties shall prepare and JOINTLY FILE one transcript for each

 deposition to be used during trial. The parties shall edit the transcript, using a mini-transcript when

 available, to remove all irrelevant, extraneous and unnecessary pages. Each portion of the testimony

 designated shall be bracketed to indicate beginning and end. A notice of filing setting forth each

 party’s designated testimony by line and page, and setting forth all objections, shall be filed with the

 transcript. In addition to listing objections in the notice of filing, the objections shall also be indicated

 in the margin of the transcript. The parties may either write their objections in the margins, or use

 logical abbreviations that will be apparent to the Court and other parties (for example “H” for

 hearsay). If the parties use abbreviations, the notice of filing must include a key for the Court’s

 reference.

         10. A courtesy copy of the notice and transcript shall be delivered to chambers at the time of

 filing. Each party shall mark the courtesy copy of the transcript with a different color ink or

 highlighter to identify its designated portions of the transcript.

                                  MISCELLANEOUS INSTRUCTIONS

         11. If the case is settled, counsel shall inform the Court promptly by calling the Judge’s

 Chambers and submit an appropriate order for dismissal with prejudice, pursuant to Fed. R. Civ. P.

 41(a)(1). The proposed order SHALL be filed no later than five (5) days after notice of settlement is

 given to the Court. In any event, the deadline for submitting any notice of settlement is noon the day

 before the first day of trial, to give the Court sufficient time to make changes to the calendar and any

 requests for the summoning of jurors.

         12. In order to facilitate the accurate transcription of the trial proceeding by the court reporter,

 no later than five (5) days prior to the scheduled trial period the parties shall file copies of: (1) the

                                                 Page 4 of 5
Case 1:18-cv-23329-RAR Document 123 Entered on FLSD Docket 08/23/2019 Page 5 of 5


 witness and exhibit lists, and (2) a designation of unique proper nouns/names which may be raised at

 trial. Furthermore, no later than five (5) days prior to the scheduled trial period they shall deliver to

 the court reporter digital copies of all exhibits to be used at trial.

         13. Non-compliance with any provision of this Order may subject the offending party

 to sanctions or dismissal.

         All dates established by prior Court Order remain in effect, except that, to the extent any of

 the provisions of this Order conflict with a prior Court Order, this Order controls.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 23rd day of August, 2019.




                                                             _________________________________
                                                             RODOLFO RUIZ
                                                             UNITED STATES DISTRICT JUDGE




                                                 Page 5 of 5
